Title: Benjamin King to James Madison, 22 May 1836
From: King, Benjamin
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Philada.
                                
                                June 22nd., 1836
                            
                        
                        
                        I hope you will not deem my addressing you an intrusion; but I am compelled by my necessities to do so. I am
                            at present receiving but one dollar per day—in the Navy Yard at this place, which is not sufficient to supply myself and
                            family with the necessaries of life. I am now eighty & odd years of age, and having filled the station which I did
                            for thirty & odd years, I think it a great hardship that the pay allowed me by government, should be reduced to so small a
                            sum as to be merely enough to keep me from absolute want.
                        What I would request is—that you will give me a letter stating my services at Bladensburg, viz; having
                            brought a gun, which had broke down in the evening, into action by sunrise the next morning. I forward you Copies of
                            letters of Commodore Barron and Colonel Miller, with other documents. You will please forward to my address, (viz; Benjn.
                            King Navy Yard Philada. Pa.) the letter which I have to beg the favor of your giving me. Very Respectfully I am Sir Yr.
                            Obt. Servt.
                        
                        
                            
                                Benjn. King
                            
                        
                    